Citation Nr: 0205292	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-29 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under Title 38, United States 
Code, Section 1151 for congestive heart failure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from October 1961 to July 
1962.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska  (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not incur an additional permanent 
disability, including congestive heart failure, as a result 
of VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151 for 
congestive heart failure have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.358 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to compensation under the 
provisions of Title 38, United States Code, Section 1151, for 
congestive heart failure.  Specifically, the veteran alleges 
that VA medical treatment for hypertension, namely an 
overdose of hydrochlorothiazide and Inderal, caused him to 
develop congestive heart failure.  The veteran also alleges 
that residuals of this treatment include angina, heart 
damage, and water retention, requiring additional treatment.  

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records, VA medical 
records, and private medical records have been obtained, and 
the veteran was afforded a VA examination.  The veteran's 
medical records were also reviewed by a VA examiner for 
purposes evaluating the etiology of the veteran's congestive 
heart failure.  In addition, the veteran was also afforded 
two hearings before the RO.  The statement of the case and 
supplemental statements of the case provided to the appellant 
and his representative, as well as additional correspondence 
to the appellant, informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  As such, the Board finds that the duty to assist was 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  See also 
VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747) (1992). 

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  See 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).  

Several considerations govern the determination as to whether 
any additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization or treatment.  First, it is 
necessary to show that additional disability is actually the 
result of such disease or injury, or aggravation of an 
existing disease or injury suffered as the result of 
hospitalization or medical treatment and not merely 
coincidental therewith.  See 38 C.F.R. § 3.358(c)(1).  The 
mere fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment.  See 
38 C.F.R. § 3.358(c)(2).
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are certain 
to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
See 38 C.F.R. § 3.358(c)(3).

Section 1151 of Title 38 of the United States Code was 
modified by section 422(a) of Public Law 104-204; 110 Stat. 
2926 (1996), to require not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  These amendments apply to claims for 
compensation under 38 U.S.C. § 1151, which were filed on or 
after October 1, 1997.  See VAOGCPREC 40-97, 63 Fed. Reg. 
31263 (1998).  Inasmuch as the veteran in this case filed his 
claim in April 1996, the amendments are inapplicable. 
 
VA treatment records indicate that the veteran was diagnosed 
with hypertension in June 1979.  A March 1982 treatment 
record indicates that the veteran was first prescribed 
Inderal for his hypertension at that visit.  A March 1983 
record reveals that the veteran stopped taking his Inderal, 
claiming that he "felt fine."  Another record dated in 
April 1983 shows that the veteran received dietary 
instructions regarding his hypertension.  July 1983 records 
also reveal that the veteran had been prescribed 
hydrochlorothiazide and clonidine.  In December 1983, the 
veteran was treated for chest pain with palpitations, as well 
as pain on deep breathing.  The diagnosis was costochondritis 
and esophageal reflux.  In October 1984, an increase of his 
hydrochlorothiazide was recommended, and a diagnosis of 
hypertension was noted.  In addition, the veteran related 
that he had difficulty with sexual function while on 
clonidine, resulting in a medication change to propanolol.  A 
January 1985 record notes that the veteran's blood pressure 
was improved.  In October 1985 his hydrochlorothiazide was 
reduced and his propanolol was continued.  October and 
December 1988 records indicate that the veteran was 
hypertensive.  Medication amounts were increased in October 
and continued in December.   In February 1989, the veteran's 
blood pressure was still elevated, resulting in an increase 
in the dosage of his propanolol.

VA hospitalization records dated March 1989 confirm that the 
veteran was diagnosed with coronary artery failure, 
congestive heart failure, and hypertension and that he 
underwent right and left coronary catheterization.  According 
to the veteran's medical history, as reported, the veteran 
had no previous cardiac history before his admission except 
for "poorly controlled" hypertension.  A clinical record 
dated from the date of admission states that the veteran 
reported a five-day history of "squeezing" chest pain and 
shortness of breath.  He also reported frequent urination for 
the past year and swelling in his hands for the past week.  
He denied palpitations, but related a ten-plus year history 
of hypertension.  He also related that he took Inderal LA 
daily, smoked 4-5 cigars per week, and drank 2-3 alcoholic 
drinks per weekend day.  

A treatment record from the following day indicates that the 
treating physician suspected hypertension-induced congestive 
heart failure and ischemic pain based on the veteran's long-
standing hypertension, dietary noncompliance, and medication 
noncompliance.  A cardiology consultation note shows that the 
"control of [the veteran's] hypertension is an important key 
to keeping him out of [congestive heart] failure."  A 
nursing note, dated the next day, indicates that the 
veteran's complaints of an alteration in cardiac output was 
manifested by hypertension and that his shortness of breath 
was due to his congestive heart failure.

A radiology note indicates that the veteran was diagnosed 
with congestive heart failure by portable chest x-ray, which 
showed mild cardiomegaly with interstitial pulmonary edema 
and pulmonary venous hypertension, consistent with congestive 
heart failure.  A follow-up radiology report showed left 
ventricular enlargement.  Records also show that the veteran 
underwent a right and left heart catheterization and coronary 
arteriography.  The treating physicians opined that the 
veteran's left ventricular impairment "could be a 
combination of hypertensive heart disease and/or a form of 
alcoholic cardiomyopathy and that his congestive heart 
failure "could have also been [due to] ischemia."  
Discontinuation of alcohol and smoking was recommended, as 
was aggressive control of the veteran's blood pressure.  The 
veteran's signed informed consent for this procedure is of 
record. The discharge summary indicated that a myocardial 
infarction was ruled out, and that the veteran's congestive 
heart failure responded well to medication, Lasix and 
Captopril.  A change in medications to Isordil and an 
exercise tolerance test were recommended.  Upon discharge, 
the veteran was prescribed Isordil, Lasix, Digoxin, coated 
aspirin, nitroglycerin, and Captopril.  A low sodium diet was 
recommended.  

A follow-up treatment note dated in March 1989 indicates that 
the veteran's hypertension was moderately controlled with 
room for an increase in medication and that there was no 
evidence of a recurrence of his congestive heart failure.

In November 1989, the veteran was again hospitalized.  The 
diagnoses were angina, single vessel coronary artery disease, 
congestive heart failure, and hypertension. A myocardial 
infarction was ruled out and the record noted that the 
veteran's coronary artery disease was diagnosed in March 1989 
and that his hypertension was diagnosed in 1979.  December 
1989 records indicate that the veteran had a severely 
impaired left ventricular systolic function, but that there 
were no EKG changes.  A Thallium scan revealed generalized 
ischemia, but there was some incongruity between the artery 
and generalized ischemia.  The examining provider indicated 
that the veteran's generalized ischemia may be a nonspecific 
finding secondary to cardiomyopathy as a result of 
hypertension or alcohol abuse, or that it may be idiopathic.  

The veteran was hospitalized in August 1990.  A discharge 
summary reveals that the veteran was diagnosed with unstable 
angina, coronary artery disease, and hypertension.  A 
coronary artery angiography with coronary angioplasty was 
performed.  A percutaneous transluminal coronary angioplasty 
of the right coronary artery with greater than 95 percent 
stenosis was performed.  The concurrent coronary angiography 
revealed that the circumflex, left anterior descending, and 
the left main coronary arteries had minimal disease of less 
than 50 percent.  The veteran's history of hypertension, 
coronary artery disease, and congestive heart failure was 
noted.  

The veteran was hospitalized again in April 1991.  The 
diagnoses were coronary artery disease with unstable angina, 
hypertension, chronic renal insufficiency, and dyspepsia.  
While hospitalized he underwent a cardiac catheterization and 
a sleep trend oximetry.  The veteran complained of left-sided 
squeezing chest pain with radiation to the left shoulder, 
shortness of breath, and nausea.  He reported that he quit 
smoking cigars in March 1989 and that he had a family history 
of congestive heart failure.  The catheterization showed 
irregularities in the left anterior descending and right 
coronary artery with a 60 percent left circumflex mid lesion, 
a moderate to severe decreased left ventricular systolic 
function with an ejection fraction of 30 percent.  Sleep 
trend oximetry was inconclusive.  

The veteran underwent another cardiac catheterization in May 
1992.  The diagnoses were coronary artery disease, atypical 
chest pain, and cervical dysphagia.  A history of 
hypertension and coronary artery disease with unstable angina 
was noted.  Records dated October 1992 indicate that the 
veteran continued to have some chest pain, and that he was 
treated for his congestive heart failure with Lasix.

In January 1993, the veteran was admitted to the hospital 
with atypical chest pain.  According to the record, the 
veteran had been taking the wrong medications by accident as 
he had received Micronase instead of Coumadin.  His history 
of coronary artery disease with unstable angina was noted and 
his medications were monitored.  A myocardial infarction was 
ruled out.  Oxygen was discontinued, and Coumadin was 
restarted.  An EKG showed a normal left ventricular chamber 
size with a mildly reduced systolic function and ejection 
fraction of 40-45 percent.  The veteran did not experience 
dizziness, chest pain, nausea or vomiting during his exercise 
tolerance test.  His cardiac status was considered stable and 
he was discharged on a low sodium, low cholesterol diet with 
cardiac follow-up. 

The VA also treated the veteran from February 1994 to 
December 1994.  According to the records, the veteran's 
coronary artery disease was managed medically.  He was 
occasionally noncompliant with his Coumadin regimen.  In 
November 1994, he complained of an increase in his shortness 
of breath, and was diagnosed with unstable angina.  His 
hypertension was noted as being controlled by medication.

Records dated January 1995 through July 1995 show that the 
veteran had coronary artery disease, gastroesophageal reflux 
disease, and coronary angioplasty.  A March 1995 record 
indicates that the veteran was on Coumadin due to congestive 
heart failure.  The records also indicate that his angina was 
stable.

The veteran was hospitalized again in August 1995 for 
shortness of breath and "squeezing" in the chest.  He was 
diagnosed with noncardiac chest pain, congestive heart 
failure, coronary artery disease, and hypertension, as well 
as a history of sleep apnea, dysphagia, gastroesophageal 
reflux disease, chronic renal insufficiency, and chronic 
obstructive pulmonary disease.  Laboratory tests on admission 
showed an elevated glucose level, but were otherwise normal.  
A chest x-ray showed his heart to be at the "upper limit of 
normal with effusion or signs of congestive heart failure", 
but an EKG showed a normal sinus rhythm.  A myocardial 
infarction was ruled out.  A nursing admission assessment 
from the veteran's August 1995 hospitalization noted that the 
veteran had fluid volume excess.  A treatment note from the 
dated of admission indicates that the veteran reported that 
he drank two beers per week and smoked two cigars per day.  
Physical examination showed that the veteran's lungs had 
occasional crackles, left worse than right.  A nutritional 
analysis showed that the veteran's nutritional status was 
considered moderately compromised in view of his increased 
glucose level and high fat diet. 

According to the discharge summary, the examining provider 
noted that the veteran had been on chronic Coumadin therapy 
since his coronary angioplasty, and that the Coumadin was 
discontinued upon admission.  The veteran's Lasix was 
increased, and he "diuresed well."  The veteran was 
instructed to weigh himself daily, to take an extra Lasix 
whenever his weight increased by 3 pounds, and to follow a 
low fat, low sodium diet.   The veteran was instructed on 
increasing Vitamin K in his diet due to his Lasix and 
Coumadin medications. 

Treatment records dated January 1996 through October 1996 
reveal that the veteran's angina was stable, but that he had 
occasional complaints of chest pain.   The veteran was also 
seen with for complaints of shortness of breath on exertion, 
which was associated with bronchitis.  An April 1996 record 
indicates that the veteran underwent a dobutamine stress 
echocardiogram, which found a dilated hypertrophied left 
ventricle with inferoposterior and lateral akinesia, chest 
discomfort, nonsustained polymorphic ventricular tachycardia, 
severely reduced resting left ventricular systolic function, 
and a previous anteroseptal, lateral, and inferoposterior 
infarction.  There was no evidence of a new wall motion 
abnormality.  The veteran was diagnosed with adult onset 
diabetes mellitus in May 1996.  A follow-up record indicates 
that the veteran was noncompliant with his diabetes mellitus 
regimen, especially with regard to his diet.

In November 1996, the veteran's file was referred for a 
medical opinion as to whether the veteran developed 
congestive heart failure from his hypertension medication.  
The veteran related that, during treatment by the VA, he 
received an overdose of hydrochlorothiazide for his 
hypertension, and that this medication caused his congestive 
heart failure.  The examiner reviewed the veteran's medical 
records from March 1989 through August 1995 and reviewed 
additional medical references.  The examiner noted that Lasix 
and hydrochlorothiazide are diuretics, used to reduce water 
retention in patients with congestive heart failure.  The 
examiner opined that the veteran received the same diuretic 
as hydrochlorothiazide before and after the veteran's August 
1995 hospitalization and that the veteran received the proper 
prescription in recommended amounts.  The examiner also 
opined that the veteran was never "overdosed with 
diuretics" and that the veteran's congestive heart failure 
was not due to the use of diuretics.

In April 1998, the veteran was hospitalized with complaints 
of continuous chest pain, shortness of breath, and a 
productive cough.  A history of congestive heart failure, 
diabetes, and a family history of myocardial infarction were 
noted.  The diagnoses were unstable angina, congestive heart 
failure, dysrhythmia with bigeminy, hypertension, borderline 
diabetes, and coronary artery disease, status-post 
angioplasty.

In January 2000, the veteran was hospitalized for unstable 
angina.  He complained of chest pain with shortness of breath 
and nausea.  No operations or procedures were performed.  
Secondary diagnoses were coronary artery disease, 
hypertension, borderline diabetes, chronic obstructive 
pulmonary disease, hyperlipidemia, and a history of 
congestive heart failure.  In April 2000, the veteran was 
hospitalized again.  He complained of abdominal pain and 
shortness of breath.  Chest x-ray showed cardiomegaly without 
evidence of congestive heart failure, resolution of a right 
lower lobe atelectasis, and an automatic implantation 
cardioverted defibrillator.  He was diagnosed abdominal pain, 
severe congestive heart failure secondary to ischemic 
cardiomyopathy, non-insulin dependent diabetes mellitus, 
hypertension, chronic obstructive pulmonary disease, 
hyperlipidemia, and ventricular tachycardia status post-
automatic implantation cardioverted defibrillator in December 
1999.

In July 2000, he was hospitalized with episodic ventricular 
tachycardia, unstable angina, congestive heart failure, and 
non-insulin dependent diabetes mellitus.  In November 2000, 
the veteran was hospitalized with an exacerbation of his 
congestive heart failure.  The discharge summary noted that 
the veteran had coronary artery bypass graft in September 
2000, and that his ejection fraction was 10 to 15 percent.  

The veteran was afforded a hearing before the RO in August 
2000.  According to the transcript, the veteran testified 
that he was treated by the VA with a medication called 
"Inderal, 'hydrochlorodiazide'" in 1989.  He also testified 
that one of the side effects of the medication was congestive 
heart failure and that he was not monitored for a potential 
overdose.   He stated he was admitted to the hospital with 
congestive heart failure, and that since that time, he has 
undergone tests to determine if the damage to his heart could 
be reversed.  The veteran also alleged that he was given the 
wrong medication in place of his Coumadin, but that he did 
not have any residuals, except for a diagnoses of 
"borderline diabetes", but he denied having diabetes.

Private medical records dated January 2001 to February 2001 
show that he was hospitalized for congestive heart failure.  
Secondary diagnoses included coronary artery disease, 
ischemic cardiomyopathy with an ejection fraction of 25 
percent, history of ventricular tachycardia, diabetes 
mellitus, hypertension, and chronic obstructive pulmonary 
disease.  While hospitalized the veteran had increased 
pulmonary edema and arrhythmias, but a CT scan was negative 
for pulmonary embolism.  He diuresed well after an increase 
in his Lasix dosage.  

The veteran was afforded another hearing before the RO in 
March 2001.  According to the transcript, the veteran 
testified that his medication for hypertension was increased 
in February 1989, which caused his blood pressure to increase 
further and caused congestive heart failure.  He alleged that 
he then had to undergo angioplasty and a triple bypass.  He 
also alleged that his current medication for his congestive 
heart failure caused impotence.  In addition, the veteran 
complained of a medication error at the private hospital 
where he received treatment in 2000 and of an incident at the 
VA hospital where he received a diabetes medication instead 
of his Coumadin, a blood thinner.

The veteran was afforded a VA examination in October 2001.  
According to the report, the veteran related that his 
congestive heart failure was precipitated or worsened by the 
Inderal and hydrochlorothiazide he received in 1989.  The 
examiner reviewed the veteran's medical records and medical 
history.  The veteran denied any chest pain or ankle edema.  
He reported that his present medications included digoxin, 
Isordil, metoprolol, glipizide, Azmacort, aspirin, and 
lisinopril.  Examination of the heart was negative for 
murmurs, there was no edema, and examination of the lungs was 
negative for rales and rhonchi.  Blood pressure was 126/70 
and oxygen use was 3-4 liters per minute.  An EKG showed a 
sinus bradycardia with nonspecific myocardial changes.  The 
veteran was diagnosed with ischemic cardiomyopathy with an 
ejection fraction of 15 percent, chronic congestive heart 
failure with oxygen dependence, status-post automatic 
implanted defibrillator for nonsustained ventricular 
tachycardia, and status post coronary artery bypass graft.  
He was also diagnosed with non-insulin dependent diabetes 
mellitus and hypertension.  The examiner opined that the 
veteran's congestive heart failure was not induced or 
aggravated by the veteran's use of beta-blockers, i.e., 
Inderal, in 1989.  The examiner noted that the veteran was 
currently on beta-blockers for congestive heart failure due 
to ischemic cardiomyopathy.  The examiner also noted that the 
veteran's progressive worsening of the his congestive heart 
failure is a natural history of the disease, due to his 
severe coronary artery disease, and his history of 
hypertension, hyperlipidemia, and diabetes.  The examiner 
further opined that the veteran's risk factors for his severe 
ischemic cardiomyopathy make it unlikely that beta-blockers 
caused his underlying cardiac condition and precipitated 
congestive heart failure.

A review of the veteran's course of treatment with VA does 
not reveal any evidence to support his assertion that the 
dosage of Inderal, a beta-blocker, or the dosage of 
hydrochlorothiazide, a diuretic, caused or aggravated the 
veteran's congestive heart failure.  The veteran has not 
submitted any evidence beyond his own statements to support a 
finding that he suffered an additional disability as a result 
of treatment by the VA.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that lay persons are not 
competent to offer medical opinions).  In fact, the VA 
examiner who examined the veteran in November 1996 concluded 
that the veteran's congestive heart failure was not due to 
the use of diuretics and that the veteran received the proper 
amount of diuretics during his hospitalizations.  Most 
significantly, the VA examiner, at the October 2001 
examination, concluded that the veteran's congestive heart 
failure was the result of the natural progression of the 
veteran's severe coronary artery disease and hypertension, 
hyperlipidemia, and diabetes.  Likewise, the VA examiner 
noted that the veteran's severe ischemic cardiomyopathy, and 
its associated risk factors, demonstrate that the veteran's 
cardiac condition and congestive heart failure were not 
caused by VA treatment via beta-blockers.  In this regard, 
the Board observes that the veteran was prescribed Inderal, a 
beta-blocker, for 7 years before being diagnosed with 
congestive heart failure and that the veteran had a ten-year 
history of poorly controlled hypertension prior to being 
diagnosed with congestive heart failure.  Moreover, the 
veteran is currently being prescribed beta-blockers, and 
there have been no documented adverse effects on his heart.  
Furthermore, the veteran's treating physicians concluded that 
the veteran's congestive heart failure was associated with 
his hypertension and ischemia.  Accordingly, compensation may 
not be awarded under 38 U.S.C.A. § 1151 for the veteran's 
congestive heart failure.

Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim of entitlement to compensation 
under Title 38, United States Code, Section 1151 for 
congestive heart failure.  As there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim that would give rise to 
reasonable doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107, as amended, are not applicable, and the 
appeal is denied.



ORDER

The claim of entitlement to compensation under the provisions 
of Title 38, United States Code, Section 1151, for congestive 
heart failure is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

